Citation Nr: 0726360	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for recurrent urinary 
tract infections. 

3.  Entitlement to service connection for a pelvic disorder. 

4.  Entitlement to an initial compensable evaluation for 
onychomycosis of the left thumbnail and toenails.  

5.  Entitlement to an initial compensable evaluation for 
tinea pedis, tinea corporis, and tinea cruris.  

6.  Entitlement to an initial compensable evaluation for 
migraine headaches.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the cervical spine. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had verified active duty from March 1983 to 
September 1999, with prior unverified active and inactive 
service.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a pelvic 
disorder, an initial compensable evaluation for migraine 
headaches, onychomycosis of the left thumbnail and toenails 
and for tinea pedis, tinea corporis and tinea cruris, and 
entitlement to an initial rating beyond 10 percent for 
chronic lumbar strain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's tinnitus is related to his active military 
service.  

2.  The veteran does not have a current genitourinary 
disorder.  


3.  The veteran's degenerative changes of the cervical spine 
are manifested by complaints of pain with flexion to 45 
degrees, extension to 20 degrees, and left and right 
rotations described as about 45 to 50 degrees, with X-ray 
evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2006).

2.  Recurrent urinary tract infections were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for a cervical spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5010-5290 
(2002), § 4.71a (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Service Connection for Tinnitus

The veteran argues that he has tinnitus related to his 
military service.  His service medical records do not contain 
any complaints of tinnitus.  Nonetheless, the veteran has 
been found to have tinnitus by two VA examiners on audio and 
ear examinations in September 2002, both of whom have 
associated the current finding of tinnitus with noise trauma 
in the Navy or acoustic trauma in service.  

Although the service medical records do not show complaints 
or findings of tinnitus, which is first diagnosed in the 
record in September 2002, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, 
the veteran is competent to provide evidence concerning his 
noise exposure during service as well as his sensation of 
tinnitus.  

The VA examiners in September 2002 reviewed the veteran's 
claims folder and concluded that the veteran's tinnitus is 
more likely than not related to noise trauma in service.  In 
the absence of evidence to the contrary, the record supports 
the award of service connection for tinnitus.

Service Connection for Recurrent Urinary Tract Infections 

The veteran's service medical records show treatment for 
genitourinary complaints.  (See e.g., records of October 
1993, May 1994, July 1994, and September 1994).  At 
separation in April 1999, the veteran denied having kidney 
stone, or blood in urine, and on genitourinary examination, 
no abnormality was noted.  When the veteran was examined by 
VA in September 2002, he reported that he had not had any 
genitourinary problems since 1999.  He noted no urinary 
symptoms, no urethral discharge, and no blood in the urine.  
A urinalysis was free of blood with no white blood cells and 
no red blood cells.  The examiner assessed that the veteran 
had no blood in his urine and no urinary problems.  


Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The primary evidence in support of the veteran's 
claim comes from his own contentions.  However, although he 
is competent to report on his symptoms, as a lay person 
without medical training, the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.   See Espiritu v. Derwinski, 2 Vet. App. at 494-5.  
Accordingly, his contention that he has a genitourinary 
disorder is considered less probative than the objective 
medical findings.  In addition he has stated that he has not 
had any symptoms since 1999, as noted above.  Thus, service 
connection for recurrent urinary tract infections is not 
warranted in the absence of a current medical diagnosis.  

Increased Initial Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Cervical Spine 

In February 2003, the veteran was granted service connection 
for degenerative changes of the cervical spine, and a ten 
percent rating was assigned, effective from October 1999 
under DC 5010-5290, on the basis of x-ray evidence of 
degenerative changes and examination results indicating 
mildly impaired range of motion.  


When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, as the amendments 
noted above have a specified effective date without provision 
for retroactive application, no amendment may be applied 
prior to its effective date.  

Arthritis, due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.38 C.F.R. Part 4, Diagnostic Code 
5003 (2006).  

The current 10 percent rating is assigned on the basis of x-
ray evidence and some limitation of motion.  As only one 
group of minor joints is involved, see 38 C.F.R. § 4.45(f), 
and as there is some limitation of motion, a higher rating 
under Diagnostic Code 5003 is not possible.  A higher rating 
would require limitation of motion to a degree that would 
support a higher rating under the rating criteria for 
limitation of motion of the cervical segment of the spine.

Under the previous version of the rating criteria, limitation 
of motion of the cervical spine is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. Part 4, Diagnostic Code 5290.  

The veteran had a VA examination in September 2002.  He 
complained of neck pain related to an automobile accident in 
1995.  He reported having no radicular symptoms in either 
upper extremity, and he reported that he was not on any 
current treatment or performing any home exercises.  
Examination of the cervical spine showed that he flexed to 45 
degrees and extended to 20 degrees, with full left and right 
rotations.  The examiner noted that he moved very slowly when 
asked to demonstrate range of motion, which was different 
than when he moved around the examination room.  He had 5/5 
strength in the biceps, triceps, grip strength, wrist 
extensors, thumb extensor, and adductors of the digits.  
There was no weakness of the upper extremities and reflexes 
were symmetric.  X-rays showed mild degenerative changes in 
the cervical spine.  

The evidence does not support a finding that a higher rating 
is warranted under the prior rating criteria.  Flexion of the 
cervical spine is full to 45 degrees; extension is to 20 
degrees, with full left and right rotations.  Thus moderate 
motion limitation is not shown.  There is no ankylosis (DC 
5287), and no showing of neurological findings representative 
of intervertebral disc syndrome (DC 5293).  Additionally, 
there is no basis to increase the veteran's rating for 
functional loss due to pain and weakness causing additional 
disability or for weakened movement, excess fatigability or 
incoordination.  Muscle strength is not diminished, and there 
is no weakness.  The Board finds that the current 10 percent 
rating adequately compensates the veteran for any functional 
impairment he may experience.  

Similarly, the September 2002 examination findings do not 
support a higher rating under the current General Rating 
Formula for Diseases and Injuries of the Spine.  The next 
higher rating of 20 percent requires forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or combined range of motion of the cervical spine 
not greater than 130 degrees, or muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour, 
none of which has been demonstrated.  Higher ratings are 
provided for greater limitation of motion or ankylosis, which 
has not been shown.

Therefore, the Board concludes that the record does not 
support a higher initial rating for degenerative changes of 
the cervical spine.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2001 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
February 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
what information or evidence VA needed from the veteran, and 
how he could help with his claim, including notifying him 
that he could get private records and send them to VA 
himself, and the veteran did inform VA in an October 2001 
letter that he had no private records for VA to obtain.  

The August 2001 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection for an 
ankle disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  As to the veteran's claim 
for service connection, he was not provided notice of what 
type of information and evidence was needed to substantiate 
his claim for a higher rating nor was he given notice of the 
type of evidence necessary to establish an effective date if 
this benefit is granted. Nevertheless, because the Board has 
granted service connection for tinnitus, the claim for 
service connection has been substantiated; the veteran will 
have an opportunity to disagree with the disability 
evaluation and effective date assigned by the agency of 
original jurisdiction following this decision by the Board.  

In addition, as the Board has denied service connection for 
urinary tract infections, the rating and effective date 
aspects of the claim for service connection are moot.  As to 
issue regarding the initial evaluation the cervical spine, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated -- it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining available service medical records and scheduling 
C&P medical examinations.  The veteran has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  


ORDER

Service connection for tinnitus is granted.

Service connection for recurrent urinary tract infections is 
denied. 

An initial evaluation in excess of 10 percent for a cervical 
spine disorder is denied. 


REMAND

Concerning the claim for service connection for a pelvic 
disability, the veteran's service medical records show that 
he complained in November 1995 of low back pain due to a 
motor vehicle accident that morning.  The impression included 
pelvic condition.  At separation in April 1999, no pertinent 
abnormality was noted.  On VA examination in September 2002, 
it was noted that the veteran's pelvic complaint was related 
to a right acetabular fracture sustained during a motor 
vehicle accident after service in 2000.  In June 2007, the 
veteran's representative argued that the in-service pelvic 
injury pre-disposed the veteran to subsequent pelvic 
injuries.  An opinion regarding this argument has not been 
sought.  

The veteran appeals the initial noncompensable rating 
assigned for migraine headaches, effective from October 1999, 
under Diagnostic Code 8100, which evaluates migraine on the 
basis of frequency of characteristic prostrating attacks.  38 
C.F.R. Part 4, Diagnostic Code 8100 (2006).  On VA 
examination in September 2002, the veteran described 
headaches that were consistent with migraine, and the 
impression was migraine headaches.  The veteran reported in 
October 2001 that he had not received private or VA treatment 
for his claimed disabilities.  In his February 2003 notice of 
disagreement, he reported that he suffers from prostrating 
headaches on average of 3 times per month, and that he must 
take medication; go to a dark, quiet place; and relax.  He 
stated that the headaches lasted, at most, 3 hours.  He added 
at that time that he would begin to keep a log of his 
headaches, but he has not submitted this.  

The veteran has been assigned an initial 10 percent 
evaluation for his service-connected low back disorder under 
Diagnostic Code 5295.  The September 2002 VA examination 
report does not contain the degree of rotation of the 
thoracolumbar spine, such that the combined range of motion 
can be ascertained.  Moreover, the examiner commented that 
the veteran moved very gingerly when he was asked to perform 
range of motion, which was different from his observed 
ability to get up and down out of a chair easily, as well as 
up and down off the examination table without any difficulty 
or discomfort.  The examiner reported that the veteran's 
forward flexion was to 20 degrees before complaining of pain, 
but did not indicate whether this measurement was the full 
extent of the veteran's forward flexion.  Consequently, the 
Board concludes that another examination should be performed.  

As for the evaluation of the onychomycosis and the tinea 
pedis, tinea corporis, and tinea cruris, the Board notes that 
the criteria for rating skin disorders were revised, 
effective August 30, 2002.  After reviewing the record, the 
Board finds that another skin examination is necessary.  The 
September 2002 VA examination report did not specify the 
percentage of the veteran's body affected by his skin 
conditions.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).   

The appellant is hereby notified that it is his 
responsibility to report for examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he submit any evidence that he may have 
regarding the frequency and severity of 
his headaches, including a log that he is 
keeping, evidence of missed work, 
statements from persons who have observed 
the effects of his headaches, etc.  Also 
ask him to identify any VA or private 
treatment for his headaches.  The veteran 
should provide the complete names, 
addresses, and approximate dates of 
treatment, and signed releases so the RO 
may request his private treatment 
records.  Obtain and associate all 
records identified by the veteran with 
the claims file.  If any request for 
private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present his treatment records.

3.  Request that the September 2002 VA 
examiner review the file and offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's in-service pelvic 
injury pre-disposed him to subsequent 
pelvic injuries.  If that examiner is not 
available, refer the file to another 
clinician for an opinion.  

4.  Schedule the veteran for an 
examination to show the current nature 
and severity of his service-connected 
chronic lumbar strain.  The claims file 
must be made available to the examiner 
for review.  Any indicated tests should 
be accomplished.


5.  Schedule the veteran for an 
examination for an examination to show 
the current nature and severity of his 
service-connected onychomycosis and 
tinea.   The claims file must be made 
available to the examiner.  Any indicated 
tests should be accomplished.

6.  After the above actions have been 
accomplished, if any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
allow the veteran the appropriate time to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


